Title: Enclosure: Footing of the Commerce of the United States with the Dominions of France and Great Britain in the Year 1790, [1792–1793]
From: Hamilton, Alexander
To: 



  
    Footing of the Commerce of the United States with the Dominionsof France and Great Britain in the Year 1790
  
  
    
    Articles of the United States
    }
    France
    Great Britain & Ireland
    French America
    British America
    
  
  
    
    
    
    
    A
    
    
    A
    
    
    A
    
    
    
    
  
  
    I
    Flour
    
    Duty ⅛ ⅌ Ct ad valorem
    
    
    Duty of 3d Sterling thequarter when Price above48/ but 24/3 when under
    
    }
    prohibited
    
    
    Free
    A
    
  
  
    
    
    
    
    B
    
    
    
    
    
    A
    
    
    
    
  
  
    II
    Tobacco
    
    No duty but under Monopoly
    
    }
    Duty ⅓ ⅌ lb
    A
    
    prohibited
    
    
    
    
    
  
  
    III
    Wood namely Timber or wood for building except Masts Spars
    }
    Duty ⅛ ⅌ Ct. ad valorem A
    A
    
    Free
    A
    
    Duty 1 ⅌ Ct. ad valorem and local duties unknown if any B
    B
    
    Free
    A
    
  
  
    
    Other wood including all called Lumber
    }
    Unknown but believed to be free
    
    }
    Free
    A
    
    Duty as above
    B
    
    Free
    A
    
  
  
    IV
    Fisheries
    
    
    
    
    
    
    
    
    
    
    
    
    
  
  
    
    
    Qr
    
    A
    
    
    A
    
    
    
    
    
    
    
  
  
    
    Whale Oil
    
    7 livres 10 sous ⅌ barrel of 520 lbs
    
    }
    Duty of £ 18. 3 Sterling ⅌ Ton of 252 Gallons
    
    
    
    
    
    
    
    
  
  
    
    Spermaceti
    
      do   do
    
    
    17/8 ⅌ Cwt.
    
    
    
    
    
    
    
    
  
  
    
    Whale Fins
    
    6 livres 13 sous 4d. the Kent
    
    
    
    
    
    
    
    
    
    
    
  
  
  
    
    
    
    
    A
    
    
    A
    
    
    C
    
    
    
    
  
  
    V
    Salted Fish
    
    same duty as Hanseatic Towns or other most favoured Nation said to be
    
    }
    Prohibited except Stockfish which is subject to a duty of 2/1 sterling ⅌ 120 lb
    
    
    Duty 5 ₶ ⅌ Quintal with a premium of 10 ₶ p Quintal on French Fish equivalent to a duty of 15 ₶ ⅌ Kental about 80 ⅌ Ct ad valorem
    
    }
    Prohibited
    A
    Qr. Mr. Coxe
  
  
    
    
    
    
    A
    
    
    A
    
    
    B
    
    
    
    
  
  
    VI
    Rice
    
    ⅛ ⅌ Cent ad valorem
    
    
    7/4 Stg ⅌ Cwt.
    
    
    duty 1 ⅌ Ct. ad valorem & local duties if any
    
    }
    Free
    A
    
  
  
    VII
    Grain namely
    
    
    
    
    
    A
    
    
    
    
    
    
    
  
  
    
    Wheat
    
     
    
    
    6d Sterling when price above 48/ ⅌ quarter 24/3 when under
    
    }
    prohibited
    A
    
    Free
    A
    
  
  
    
    
    
    
    A
    
    
    A
    
    A
    
    
    
    
  
  
    
    Rice
    }
    ⅛ ⅌ Cent ad Valorem
    
    
    3d. when above 32/ & 22/ when under
    
    {
    prohibited
    B
    
    Free
    A
    
  
  
    
    Indian Corn
     
    
    
    1d when above 24/ ⅌ Qr 11/ when under
    
    Duty 1 ⅌ Ct. and local duties if any
    
    }
    Free
    A
    
  
  
    
    
    
    
    
    
    A
    }
    
    
    
    
    
    
  
  
    
    Oats
     
    
    
    2 when at or above 16/⅌ Quarter 6/7 when under
    
    
    
    
    Free
    A
    
  
  
  
    
    
    
    
    A
    
    
    
    
    
    
    
    
    
    
  
  
    VIII
    Pot & Pearl Ash
    
    ⅛ ⅌ Cent ad valorem
    
    
    Free
    
    
     
    
    
     
    
    
  
  
    
    
    
    
    B
    
    
    
    
    
    
    
    
    
    
  
  
    IX
    Indigo
    
    5 livres ⅌ Kental
    
    
    Free
    
    
     
    
    
     
    
    
  
  
    
    
    
    
    
    
    
    
    
    
    B
    
    
    
    
  
  
    X
    Live Animals
    
     
    
    
     
    
    
    Duty 1 ⅌Ct. ad valorem & local duties if any
    
    }
    Free
    A
    
  
  
    XI
    Naval Stores  namely
    
    
    
    
    
    
    
    
    B
    
    
    
    
  
  
    
    Pitch
    }
     
    A
    
    11/ Stg the Last ditto—Q
    }
    A
    Duty 1 ⅌ Ct. ad valorem & local duties if any
    
    
    
        
          {
          Free
        
      
    A
    
  
  
    
    Tar
    Duty 2½ ⅌ C ad valorem
    
    
    
    
    
    
    
    
    
  
  
    
    Turpentine
    
     
    
    
    ⅔ ⅌ Cwt.
    
    
    
    
    
    
  
  
    XII
    Salted Provisions
    
    
    B
    
    
    
    
    
    B
    
    
    
    
  
  
    
    Beef
    
    Duty 5 livres ⅌ Kental
    
    
    Prohibited
    
    A
    
        
          {
          Duty 1 ⅌ C ad valor & 3 livres per Kental
        
      
    
    }
    Prohibited
    A
    
  
  
    
    
    
    
    B
    
    
    
    
    
    A
    
    
    
    
  
  
    
    Pork
    
    Duty 5 livres ⅌ G Kental some ports & prohibited in others
    
    }
    Prohibited
    
    A
    Prohibited
    
    
    Prohibited
    A
    qr.
  
  
    
    
    
    
    A
    
    
    
    
    
    
    
    
    
    
  
  
    XIII
    Flax seed
    
    ⅛ per Cent ad valor
    
    
    Free
    
    A
     
    
    
     
    
    
  
  
  
    XIV
    Iron
    
    
    
    
    
    
    B
    
    
    
    
    
    
  
  
    
    Pig
    }
    Unknown
    
    
    free
    
    A
    
    
    
    Qr. Qr. Qr.
    
  
  
    
    Barr
    
    
    free
    
    qr
    
    
    
    
  
  
    
    Ships
    
        
          When owned by French subjects naturalized
          }
        
      
    partially subject
    B
    
    
    
    
    
    
    
  



Productions of the West Indies










Rum & Taffea

 


 


Duty 1 ⅌ Ct. ad Valorem

}
Free from Jamaica & Grenada—Duty 4½ ⅌ Ct. ad valorem on Sugars from other Islands

}A



Sugar

 


 


Prohibited
D


Molasses

 


 


Duty 1 ⅌ Ct. ad valorem



Coffee

 


 


Prohibited
D


Cocoa

 


 


Prohibited
D


Ginger

 


 


Prohibited
D


Pimento

 


 


Prohibited
D


Salt

 


 


ditto
D
Permitted from Turks Island


other productions

 


 


Prohibited
D
Prohibited



Authorities as to France

Authorities as to French West Indies


A
Arret 29 Decr. 1787

A.
Letters Patent of Oct 1727


B
Mr. Jeffersons Table which is here followed & believed to be right

B
Arret 30 of Aug 1784



C
Arrets of the 18th & 25 Sepr 1785



D
Letters Patent of October 1727





Arret of 30 Aug 1784


Authorities as to Great Britain

Authorities as to British W I.


A
Proclamation 26 December 1783 explained by the following Statutes of

A.
Proclamation above cited explained by Statutes





    
      Charles II
      
      Chap
      2
      20th. Ch 7
    
    
      
      32
      Ch
      2
      
    
    
      Georg 1
      24
      C
      51
      
    
    
      
      30
      C
      16
      
    
    
      Geor 3
      5
      C
      45
      
    
    
      
      11
      C
      42
      
    
    
      
      12
      C
      60
      
    
    
      
      19
      C
      35
      
    
    
      
      23
      C
      29
      
    
    
      
      25
      C
      81
      
    
    
      
      26
      C
      41. 50. 52. 53. 60
    
    
      
      27
      C
      13
      
    
  









Notes


I
Flour
This article by a Decree of the National Assembly of 31 of January 1791 is free of duty on its importation into France. The UStates have stood & now stand, on the same footing with other foreign Nations as to this Article.




By an Act of parliament of 


II
Tobacco
By the abovementioned decree this article is now subject to a duty of 25 livres ⅌ Kental if imported into France in Vessels of the UStates; & to a duty of 18 livres and 15 sous if imported in French Ships. In this respect the U States stand on the same footing with the Colonies of Spain and the Ukraine. The difference of duty amounts to a prohibition of carrying in Ships of the U States.





In Great Britain there is a difference of duty of 100 ⅌ cent in favour of the Tobacco of the UStates compared with that of Spain and Portugal which pays 3/6 ⅌ lb. The Ships of the U States carry on the same footing with those of G Britain.


III
Wood
All the kinds of this Article which interest the UStates are by the decree of January 1791 admitted into France duty free; but so are the same kinds from other foreign Countries. In Great Britain a preference is given to the Wood of the United States by considerable duties on wood of the same kinds from other countries.




Deal Boards of other Countries are rated from £12.2.2 Sterling down to £5.6 the 120.




Staves from 17/7 Stg to 4 the 120




Masts spars & bowspritts also pay a higher duty if imported in the Ships of other countries & all nonemureated woods if brought from any part of Europe pay 33 ⅌ Cent ad valorem.


IV
Salted fish
Great Britain prohibits the Fish of all the world. The arrets of France of the 30th. of Aug 1784 18 & 25 Sepr 85 (which are the only ones known) admit foreign Fish into their Island on the conditions shewn on this Table; but the US enjoy no particular privilege. Their Fish & the Ships which bring it are exactly on the same footing with the Fish & the Ships of other Nations.




A pamphlet published at Paris in 1791 by Mr. Commerè states that the duty on this article in the F W Indies is 3 livres with a premium of 12 on French Fish but no such regulation has appeared.





In Europe this article as a commodity of the United States was placed by the Arret of the 29 of December 1787 on the same footing with the fish of the Hanseatic Towns or other favoured Nations.




The Decree of January 1791 imposes a duty on the Fish of the U States imported into France in common with all foreign Fish of 20 livres about 4 Dollars ⅌ Kental. No distinction in Favour of the UStates.


V
Fish Oil
The decree of January 1791 imposes a duty of 6 livres ⅌ Kental on this Article imported into France being of the product of the Fisheries of the UStates very considerably lower than the British Duty. Introduced through the departments of the Upper and Lower Rhine, Meurthe & Moselle it is rated at 12 livers ⅌ Kental.




In other cases foreign Fish Oil is prohibited.


VI
Rice GrainPot & Pearl Ash
The decree of January 1791 makes these Articles on their importation into France free of duty.




No distinction in favour of UStates.




An Act of Parliament prohibits the importation into Great Britain of




The UStates in respect to these Articles stand on the same footing with other Nations.




In respect to Pot & Pearsh Ash Great Britain makes a distinction in favour of the U States by a duty on the same articles brought from other foreign Nation of about 5 ⅌ Cent.


VII
Indigo



VIII
Naval Stores
The Decree of January 1791 lays a duty on Tar of 15 sous ⅌ Kental, on Pitch of 5 sous ⅌ Kental on Turpentine of 35 sous ⅌ Kental. No distinction in favour of the UStates.




Great Britain makes a distinction upon Tar & Pitch in favour of the U States by about ⅓ more duty on the same articles brought from other countries.



IX
Beef & Pork
The decree of January 1791 lays a duty of 5 livres ⅌ Kental on these Articles imported into France from the U States as well as other foreign countries. No distinction in our favour.




G B prohibits them in respect to all foreign countries. No distinction to our prejudice.


X
Flax & Flax Seed



XI
Pig & Bar Iron
The Decree of January 1791 lays a duty of 1 livre ⅌ Kental on bar Iron but leaves Pig free. No distinction in favour of the UStates.




G Britain makes a considerable difference in favour of the U States by a duty on Russian Bar Iron of £3.9.1 ⅌ Ton on the bar Iron of other countries of £.2.16.2 on Pig Iron of other countries of 5/6 ⅌ Ton.


XII

Vessels built in the UStates & belonging to French subjects were capable of being naturalized in France. This distinction in our favour is now done away. In England Ships built in the U States have been & are intitled to be recorded & being recorded & owned by B subjects enjoy the same ⟨pri⟩vileges as B. built ⟨sh⟩ips in the Trade between the U S & Britain.


XIII

A general distinction in favour of the U States runs through the regulations of G B in this particular that most articles of foreign Countries brought in foreign Ships pay a higher Duty than if brought in British Ships; but not so of the same Articles if brought in Ships of the UStates.



XIV

In the West India Trade of France the U States stand upon the same footing with other foregn Nations; in one instance perhaps upon a worse as it regards the operation of the thing namely as to salted beef which though foreign if brought from France in French Ships is exempted from the duty which is paid on the same article carried from the UStates directly to the Islands. The proximity of Ireland to France seems to render this an advantage to her over the U States.




In the West India Trade of G B the United States have the peculiar advantage of their commodities being introduced upon the same footing as if brought from the B Dominions in America except as to the Article of  carrying in Ships of the United States. Here is a distinction in favour of the U States & none against them.


Note
The Notes (g) and (h) of Mr. Jeffersons Table refer to an arret of 9th of May 1789 as making certain alterations in the trade of the U States with the French W Indies.




But this Arret (which is merely an Ordinance of the Governor General of St Domingo) is confined wholly to the South part of the Island of St. Domingo on very special reasons relative to the improvement of that particular spot and with very severe restrictions to prevent an extension. It is no part of the permanent system of France, no part of the general system of the West Indies & is not known to have received the sanction of the King. It was besides past at a Moment of Revolution.


